PELHAM, J.
The appellee was tried and convicted in the recorder’s court of the city of Montgomery for violation of or failure to pay a street tax, as provided by an ordinance of .the city of Montgomery (appellant). An appeal was prosecuted to the city court of Montgomery, where theije was judgment in favor of appellee and against appellant; and the city brings the case to this court by an appeal from the judgment there rendered.
This case involves the validity of practically the same ordinance as was held by this court to be valid in the case of City of Montgomery v. J. P. Barefield, Infra, 56 South. 260, at the present term of the court. The differences in the two ordinances are inconsequential, so far as a determination of this case on the proposi*528tions presented by the record is concerned. Section 1336 of the Code of 1907 (municipal laws) does not authorize the cities to impose road duty, but specially exempts the inhabitants of any municipality from working the roads, and authorizes the city authorities to require of its inhabitants a street tax for the support of the streets within the corporate limits. This the ordinance in question does, and by so doing does not exceed the authority given.
The other questions presented were disposed of adversely to the appellee in the case referred to, and following the rulings made in that case ( City of Montgomery c. Barefield, supra), the judgment of the trial court is Reversed, as the demurrers to the complaint were improperly sustained, and the case remanded.
Reversed and remanded.